DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 15 June 2022 has been entered.
Disposition of claims:
	Claims 14, 16, and 17 have been amended.
	Claims 1-13 and 15 are cancelled.
	Claims 14 and 16-18 are pending.
The cancellation of claims 1-13 has rendered moot the rejections of claims 1, 3-6, and 10-13 under 35 U.S.C. 103 as being unpatentable over Adamovich (US 2016/0093808 A1) (hereafter “Adamovich”) set forth in the last Office action. The rejections have been withdrawn.
The amendment to claim 14 has overcome the rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0171340 A1) (hereafter “Lee”) set forth in the last Office action. However, as outlined below, new grounds of rejection have been made.
The amendments to claims 16 and 17 have overcome the rejections of claims 16 and 17 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0171340 A1) (hereafter “Lee”) set forth in the last Office action. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments, see the final paragraph of p. 33 through the 2nd paragraph of p. 36 of the reply filed 15 June 2022 with respect to the rejection of claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0171340 A1) (hereafter “Lee”) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see the 4th paragraph of p. 36 through the 3rd paragraph of p. 38 of the reply filed 15 June 2022 with respect to the rejection of claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0171340 A1) (hereafter “Lee”) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US 2019/0013490 A1) (hereafter “Cho”).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The applied reference has a common assignee, applicant, and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 14: Cho discloses the compound shown below {p. 10}.

    PNG
    media_image1.png
    658
    931
    media_image1.png
    Greyscale

Regarding claims 16 and 17: Cho discloses the compound shown below {p. 9}.

    PNG
    media_image2.png
    488
    670
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2019/0214573 A1) (hereafter “Ryu”).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 14: Ryu discloses the compound shown below {(paragraphs [0011] and [0051]: The first host compound of Ryu has the structure of Chemical Formula 1.), (paragraph [0079]: The first host of Ryu is exemplified by the compounds on pp. 8-63.), (Table 2, Device Example 5: The first host is B-9),(p. 28, Compound B-9)}.

    PNG
    media_image3.png
    542
    937
    media_image3.png
    Greyscale

 
Ryu does not exemplify that the compounds shown above have the instant Ar2 as one of the structures listed by the instant claim 16.
However, as described above, the compounds of the disclosure of Ryu have the structure of Chemical Formula 1 of Ryu shown below {paragraphs [0011] and [0051]: The first host compound of Ryu has the structure of Chemical Formula 1.}.

    PNG
    media_image4.png
    906
    900
    media_image4.png
    Greyscale

Where in the structural formula above, the variables R1 or R2 can correspond to the instant Ar2.
Ryu teaches that R1 or R2 of Ryu can be phenyl, naphthyl, phenanthrenyl, pyrenyl, biphenyl, terphenyl, chrysenyl, or perylenyl in addition to hydrogen {(paragraphs [0017] and [0057]: R1 and R2 of Ryu can be hydrogen or aryl.), (paragraph [0046]: The aryl groups of Ryu can be triphenylenyl.)}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Ryu shown above by substituting a phenyl, naphthyl, phenanthrenyl, pyrenyl, biphenyl, terphenyl, chrysenyl, or perylenyl group in place of a hydrogen on the unsubstituted benzene ring of the dibenzothiophene structure of the compound of Ryu shown above, based on the teaching of Ryu. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a phenyl, naphthyl, phenanthrenyl, pyrenyl, biphenyl, terphenyl, chrysenyl, or perylenyl group would have been a choice from a finite number of options for aryl groups that can be R1 or R2 of Lee as taught by Lee, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 16: Ryu discloses the compounds shown below {(paragraphs [0011] and [0051]: The first host compound of Ryu has the structure of Chemical Formula 1.), (paragraph [0079]: The first host of Ryu is exemplified by the compounds on pp. 8-63.), (Table 2, Device Example 1: The first host is A-43),(p. 14, Compound A-43)}.

    PNG
    media_image5.png
    760
    759
    media_image5.png
    Greyscale

 
Ryu does not exemplify that the compounds shown above have the instant Ar2 as one of the structures listed by the instant claim 16.
However, as described above, the compounds of the disclosure of Ryu have the structure of Chemical Formula 1 of Ryu shown below {paragraphs [0011] and [0051]: The first host compound of Ryu has the structure of Chemical Formula 1.}.

    PNG
    media_image4.png
    906
    900
    media_image4.png
    Greyscale

Where in the structural formula above, the variables R1 or R2 can correspond to the instant Ar2.
Ryu teaches that R1 or R2 of Ryu can be triphenylenyl in addition to hydrogen {(paragraphs [0017] and [0057]: R1 and R2 of Ryu can be hydrogen or aryl.), (paragraph [0046]: The aryl groups of Ryu can be triphenylenyl.)}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Ryu shown above by substituting a triphenylenyl group in place of a hydrogen on the unsubstituted benzene ring of the dibenzothiophene structure of the compound of Ryu shown above, based on the teaching of Ryu. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a triphenylenyl group would have been a choice from a finite number of options for aryl groups that can be R1 or R2 of Lee as taught by Lee, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 17: Ryu discloses the compounds shown below {(paragraphs [0011] and [0051]: The first host compound of Ryu has the structure of Chemical Formula 1.), (paragraph [0079]: The first host of Ryu is exemplified by the compounds on pp. 8-63.),(p. 8, Compound A-1; p. 17, Compound p. A-16)}.

    PNG
    media_image6.png
    841
    1037
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    704
    865
    media_image7.png
    Greyscale

 
Ryu does not exemplify that the compounds shown above have the instant Ar2 as one of the structures listed by the instant claim 16.
However, as described above, the compounds of the disclosure of Ryu have the structure of Chemical Formula 1 of Ryu shown below {paragraphs [0011] and [0051]: The first host compound of Ryu has the structure of Chemical Formula 1.}.

    PNG
    media_image4.png
    906
    900
    media_image4.png
    Greyscale

Where in the structural formula above, the variables R1 or R2 can correspond to the instant Ar2.
Ryu teaches that R1 or R2 of Ryu can be triphenylenyl in addition to hydrogen {(paragraphs [0017] and [0057]: R1 and R2 of Ryu can be hydrogen or aryl.), (paragraph [0046]: The aryl groups of Ryu can be triphenylenyl.)}.
Furthermore, there are only four positions at which R1 or R2 of Ryu can be placed and only two positions at which the triphenylenyl substituent can be placed.

    PNG
    media_image8.png
    250
    186
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    407
    404
    media_image9.png
    Greyscale

Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified each of the compounds of Ryu shown above by substituting a triphenylenyl group in place of a hydrogen on the unsubstituted benzene ring of the dibenzofuran/dibenzothiophene structure of the compounds of Ryu shown above, based on the teaching of Ryu. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a triphenylenyl group would have been a choice from a finite number of options for aryl groups that can be R1 or R2 of Lee as taught by Lee, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, placing the triphenylenyl substituent at the circled R1 or R2 position shown above with the triphenylenyl substituent bonded at the position of the triphenylenyl group indicated above, would have been a choice from 1 of 8 possible ways of bonding a triphenylenyl substituent as R1 or R2 of Ryu. In other words, this bonding orientation would have been a choice from a finite number of possibilities with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As outlined in paragraphs 40-46 above, Lee et al. (US 2015/0171340 A1) (hereafter “Lee”) can be described as the closest prior art. However, Lee does not teach that Lee’s R6—which corresponds to the instant -L2-A2 —can be biphenyl. Furthermore, the prior art does not teach modifying the compounds of Lee to have biphenyl as the instant -L2-A2.
As outlined in paragraphs 51-103 of the Office action of 12 November 2021, Adamovich (US 2016/0093808 A1) (hereafter “Adamovich”) can be described as the closest prior art. However, Adamovich does not teach that -L2-G2 or -L3-G3 of Adamovich—which correspond to the instant Ar1a and Ar1b—can be structures containing dibenzothiophene, dibenzofuran, or carbazole skeletons. Furthermore, the prior art does not teach modifying the compounds of Adamovich to comprising structures containing dibenzothiophene, dibenzofuran, or carbazole skeletons as the instant Ar1a and Ar1b.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786